Citation Nr: 0507055	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  01-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for scars on the left 
side of the back and left hand as a residual of a shrapnel 
wound, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for scars, two inches, 
on right side of buttocks as a residual of a shrapnel wound, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel






INTRODUCTION

The veteran served on active duty from July 1944 to May 1946, 
including combat service during World War II, and his 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted service connection for PTSD 
and assigned an initial 30 percent evaluation, effective 
December 26, 2000; denied entitlement to an increased rating 
for scars on the left side of the back and left hand; and 
denied entitlement to an increased rating for scars, two 
inches, on right side of buttocks.  The veteran perfected a 
timely appeal of this determination to the Board.


REMAND

On his August 2001 and March 2004 VA Forms 9 (Appeal to the 
Board), the veteran requested that he be afforded the 
opportunity to testify at a hearing before a Member of the 
Board (now known as a Veterans Law Judge) in Washington, DC.  
In a signed December 2004 statement, however, the veteran 
indicated that due to his age and health he was unable to 
attend the central office hearing, which was scheduled to 
take place in January 2005.  The veteran instead stated that 
he wished to testify in person before a Veterans Law Judge at 
a hearing held at the local VA office.  Accordingly, this 
case must be remanded to afford the veteran the opportunity 
to appear at such a Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

